 Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 1 of 10 PageID #:24334




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


     U.S. COMMODITY FUTURES
     TRADING COMMISSION,

                 Plaintiff,                                       Civil Action No: 15-2881

                 v.
                                                                  Hon. John Robert Blakey
     KRAFT FOODS GROUP, INC. and
     MONDELĒZ GLOBAL LLC,

                 Defendants,


                 SEALED MOTION BY NON-PARTIES
COMMISSIONERS BERKOVITZ AND BEHNAM AND CHAIRMAN TARBERT FOR A
                      STATUS CONFERENCE

       The Court has directed Commissioners Berkovitz and Behnam and Chairman Tarbert of

the U.S. Commodity Futures Trading Commission (“CFTC”) to appear at the hearing set for

October 2, 2019, and has indicated that it is willing to consider the possibility of imposing

sanctions against individuals. Commissioners Berkovitz and Behnam and Chairman Tarbert have

thus retained separate counsel, who along with this motion are filing notices of appearance. The

Commissioners and Chairman hereby respectfully request that the Court hold a status conference

at its earliest convenience.

       Following this Court’s hearing on August 19, 2019, the CFTC began working with the

Department of Justice to obtain counsel for the individuals ordered to testify. In September 2019,

the Department of Justice contacted undersigned counsel regarding that representation.

Undersigned counsel was then retained on September 18, 2019, and promptly began its efforts to

become acquainted with the factual and legal issues, having not previously been involved in this

case. There is a tremendous amount of work that counsel must conduct to be adequately prepared
 Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 2 of 10 PageID #:24334




for an evidentiary hearing on the pending motion for contempt. A status conference held in

advance of the October 2 motion hearing would aid that process by ensuring that counsel have a

full and proper appreciation of the Court’s expectations.

       By this motion, the Commissioners and Chairman also respectfully offer very preliminary

suggestions for a framework to address the motion for contempt filed by Kraft Food Groups Inc.

and Mondelēz Global LLC (collectively “Kraft”) in a manner that reflects the complex legal issues

at stake. After there is a better understanding of the Court’s expectations, the Commissioners and

Chairman would appreciate an opportunity to present their position on the merits.

                                           ANALYSIS




                                                2
Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 3 of 10 PageID #:24334




                                      3
Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 4 of 10 PageID #:24334




                                      4
Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 5 of 10 PageID #:24334




                                                                                  e




                                      5
Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 6 of 10 PageID #:24334




                                      6
Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 7 of 10 PageID #:24334




                                      7
 Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 8 of 10 PageID #:24334




                                         CONCLUSION

       The Commissioners and Chairman respectfully request a status conference so their counsel

may better appreciate and understand the Court’s expectations for the upcoming hearing. A status

conference would also allow counsel for the Chairman and Commissioners to present their

proposal for the Court to address the legal issues articulated in this motion.




                                                  8
 Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 9 of 10 PageID #:24334




Dated: September 24, 2019                  Respectfully Submitted:


                                           By: /s/ Zachary T. Fardon
                                               Zachary T. Fardon

                                           KING & SPALDING LLP
                                           Zachary T. Fardon
                                           Patrick M. Otlewski
                                           Christopher J. O’Malley
                                           zfardon@kslaw.com
                                           potlweski@kslaw.com
                                           comalley@kslaw.com
                                           353 N. Clark Street, 12th Floor
                                           Chicago, IL 60654
                                           Tel: 312-995-6333
                                           Attorneys for Non-Party Commissioners
                                           Berkovitz and Behnam, and Chairman
                                           Tarbert




                                       9
 Case: 1:15-cv-02881 Document #: 345 Filed: 09/24/19 Page 10 of 10 PageID #:24334




                               CERTIFICATE OF SERVICE

       I hereby certify on September 24, 2019, the foregoing document was filed electronically

through the Court’s Electronic Case Filing (ECF) System. Service of this document will be made

upon all counsel of record by through the Court’s ECF system on this date.

                                                   /s/ Zachary T. Fardon
                                                   Zachary T. Fardon
                                                   Attorney for Non-Party Commissioners
                                                   Berkovitz and Behnam, and Chairman
                                                   Tarbert




                                              10
